HEDRICK, Judge.
The defendant assigns as error the court’s entry of summary judgment in favor of the plaintiff. Under Rule 56(c), summary judgment shall be entered “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that any party is entitled to judgment as a matter of law.” G.S. § 1A-1, Rule 56(c); Kidd v. Early, 289 N.C. 343, 222 S.E. 2d 392 (1976). The burden of establishing the lack of any triable issue of fact is on the party moving for summary judgment, and the movant’s papers are carefully scrutinized while those of the opposing party are regarded with indulgence. North Carolina National Bank v. Gillespie, 291 N.C. 303, 230 S.E. 2d 375 (1976). When the party moving for summary judgment supports his motion as provided in this rule, the party opposing the motion
may not rest upon the mere allegations or denials of his pleading, but his response, by affidavits or as otherwise provided in this rule, must set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be entered against him.
G.S. § 1A-1, Rule 56(e); Kidd v. Early, supra; Cameron-Brown Capital Corp. v. Spencer, 31 N.C. App. 499, 229 S.E. 2d 711 (1976). Summary judgment is proper for the party with the burden of proof on the basis of affidavits offered in support of his motion “(1) when there are only latent doubts as to the affiant’s credibility; (2) when the opposing party has failed to introduce any materials supporting his opposition, failed to point to specific areas of impeachment and contradiction, and failed to utilize Rule 56(f), and (3) when summary judgment is otherwise appropriate.” Taylor v. City of Raleigh, 290 N.C. 608, 625-26, 227 S.E. 2d 576, 586 (1976); Kidd v. Early, supra.
In the present case, the defendant unequivocally admitted that he contracted with the plaintiff to pay for hospital services rendered to his wife on the occasion of the birth of their child. In his answer, the defendant denied generally that he owed the bill, and alleged particularly that plaintiff breached its contract “by providing nursing care which was inadequate . . . and by providing nurses who were negligent in their performing medical *599services for the defendant’s wife.” In support of its motion for summary judgment the plaintiff offered a detailed itemized account of the services rendered to the defendant’s wife in furtherance of the contract. In opposition to the plaintiff’s motion for summary judgment and in support of his general denial and allegations of negligence on the part of the plaintiff, the defendant offered only the affidavit of his wife that the plaintiff breached the contract by providing inadequate service. The affidavit in opposition to the motion for summary judgment did not challenge any of the specific items of service and charges enumerated in plaintiff’s supporting affidavit. The defendant did not allege, and has offered no evidence that he was damaged in any way by the plaintiff’s alleged breach of its contract to provide services for his wife.
Assuming arguendo that the defendant’s allegations of plaintiff’s negligent breach of the contract in the wife’s affidavit are sufficient to raise an issue as to plaintiff’s negligence in the treatment of the wife, we are of the opinion that- such an issue is not material in plaintiff’s claim against the husband for hospital services rendered. We hold that any claim the wife might have against the hospital for negligence in providing hospital services for her is not a defense in the hospital’s separate action against the husband for the value of such services, absent evidence that such negligence related directly to a particular service in such a manner as to nullify or diminish the value of such service. In our opinion, defendant has failed in the face of plaintiff’s motion for summary judgment and the evidence offered in support thereof to show that a genuine issue of material fact exists. The summary judgment in favor of plaintiff is affirmed.
Affirmed.
Judges Parker and Carlton concur.